AP-77,036
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 5/26/2015 10:23:13 PM
                                                                     Accepted 5/27/2015 8:16:45 AM
    May 27, 2015
                                  No. AP-77,036                                      ABEL ACOSTA
                                                                                             CLERK

                                       In the
                         Court of Criminal Appeals of Texas

                             

                                   No. 1412826
                             In the 179th District Court
                              Of Harris County, Texas

                             

                         JUAN BALDERAS aka APACHE
                                  Appellant
                                     v.
                            THE STATE OF TEXAS
                                  Appellee

                          
                 STATE’S MOTION FOR EXTENSION OF TIME
                             TO FILE BRIEF
                           

To the Honorable Court of Criminal Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was indicted for capital murder. (CR 2). The appellant

            pleaded not guilty. (24 RR 15-16). A jury found him guilty as charged.

            (CR 3284, 3355). Based on the jury’s findings regarding special

            issues that were submitted at the punishment phase, the trial court
   sentenced the appellant to death. (CR 3342-45, 3355). The trial court

   certified the appellant’s right of appeal and the appellant filed a

   timely notice of appeal. (CR 3359, 3360).

2. The State’s brief is due on May 28, 2015. The State requests a 30-day

   extension of time in which to file its brief.

3. This is the State’s first motion for extension in this case.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. The undersigned attorney was assigned this case on April 29,
         2015. Since then, he has worked almost exclusively on this
         case.

      b. The nature of this case is such that writing a brief takes a
         considerable amount of time. The appellant’s brief raises 9
         points in 23,488 words. The reporter’s record comprises 49
         volumes and the clerk’s record is more than 3000 pages long.
WHEREFORE, the State prays that this Court will grant the requested

extension.

                                         Respectfully submitted,



                                         CLINTON A. MORGAN
                                         Assistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002-1923
                                         (713) 755-5826
                                         morgan_clinton@dao.hctx.net
                                         TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:


      R. Scott Shearer
      shearerlegal@yahoo.com



                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454
Date: May 26, 2015